White, J.
Appeal from a judgment of the County Court of Delaware County (Estes, J.), rendered September 9, 1996, convicting defendant upon his plea of guilty of the crimes of arson in the third degree and arson in the fourth degree.
When this matter was originally before us, we modified defendant’s sentence by reducing the prison term imposed for the crime of arson in the third degree from 5 to 10 years to a term of SVs to 10 years (245 AD2d 905 [Dec. 24, 1997]). Defense counsel has subsequently written a letter to this Court dated March 18, 1998 regarding a reduction in defendant’s sentence.
We choose to treat defense counsel’s letter as a motion for re-argument. Accordingly, our December 24, 1997 decision is vacated and the matter is remitted to County Court for resentencing.
Mikoll, J. P., Crew III, Yesawich Jr. and Spain, JJ., concur. Ordered that the application is treated as a motion for reargument and said motion granted, decision dated December 24, 1997 in People v Hitt (supra) vacated and matter remitted to the County Court of Delaware County for resentencing.